Citation Nr: 1614465	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  12-20 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1965 to November 1966, with service in Vietnam from August 1965 to November 1966.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This case was previously before the Board in May 2015 and remanded for additional development and readjudication.  

Until June 2014, the Veteran was represented by an attorney.  This appeal was certified to the Board in March 2015.  Therefore, 38 C.F.R. § 14.631(c) governs the withdrawal of the Veteran's attorney.  The attorney filed a withdrawal with the RO and sent a copy to the Veteran.  The withdrawal complied with the provisions of 38 C.F.R. § 14.631(c), and the Veteran is now proceeding pro se.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  Review of the record reveals that additional evidence was associated with the electronic files after the issuance of the November 2015 supplemental statement of the case (SSOC).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand of this case is warranted as a matter of procedural due process. 

In December 2015, following the issuance of the November 2015 SSOC, the Board received additional evidence.  This evidence is pertinent to the claim of entitlement to service connection for diabetes mellitus and consists of Hemoglobin A1C testing results dated in December 2014 and December 2015.  Applicable VA regulations require that pertinent evidence submitted by the Veteran must be referred to the AOJ for review and preparation of a SSOC unless this procedural right is waived by the appellant.  38 C.F.R. §§ 19.37, 20.1304(c) (2015).  In this case the additional evidence was not accompanied by a written waiver of review.  In March 2016, the Board requested clarification from the Veteran regarding whether he desired to waive RO consideration of the evidence or wanted the case to be sent back to the AOJ for review of the additional evidence.  That same month, the Veteran explicitly requested that the newly submitted evidence be reviewed by the AOJ.  See Additional Evidence Response Form, dated March 17, 2016. 

Additionally, although the Board acknowledges the detailed report provided by the September 2105 VA examiner, because the medical opinion was rendered without the benefit of a review of these A1C test results, particularly the findings from December 2014, she was not informed of all the relevant facts at the time.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  For these reasons, the file should be returned to the VA examiner who conducted the September 2015 VA examination for an addendum to clarify whether the Veteran now meets the criteria for a diagnosis of diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include all records dated after September 2015.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include records from Dr. JM dated after December 2015.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Another examination of the Veteran is not necessary unless deemed so by the examiner.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran meets the criteria for a diagnosis of diabetes mellitus.  The examiner should specifically address the additional blood glucose readings of 148 mg/dL in December 2014 and 140 mg/dL in December 2015.  If the Veteran is still not diagnosed with diabetes by the examiner, he/she should discuss the significance of the Veteran's increased use of 500 mg of metformin twice daily. 

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

